EXHIBIT 99.3 JOINT MANAGEMENT INFORMATION CIRCULAR and PROXY STATEMENT with respect to the proposed amalgamation of GENTERRA INC. and CONSOLIDATED MERCANTILE INCORPORATED This joint management information circular (the “Circular”) is furnished in connection with the solicitation of proxies by and on behalf of the management of Genterra Inc. (“Genterra”) for use at the special meeting of Genterra shareholders (the “Genterra Meeting”) at the time and place and for the purposes set out in the accompanying Notice of Genterra Meeting and any adjournment thereof. This Circular is also furnished in connection with the solicitation of proxies by and on behalf of the management of Consolidated Mercantile Incorporated (“CMI”) for use at the special meeting of CMI shareholders (the “CMI Meeting”) at the time and place and for the purposes set out in the accompanying Notice of CMI Meeting and any adjournment thereof. All information contained in this Circular with respect to Genterra was supplied by Genterra for inclusion herein, and with respect to such information, CMI and its board of directors and officers have relied on Genterra. All information contained in this Circular with respect to CMI was supplied by CMI for inclusion herein, and with respect to such information, Genterra and its board of directors and officers have relied on CMI. No person has been authorized to give any information or make any representation in connection with any matters to be considered at the Genterra Meeting or the CMI Meeting other than as contained in this Circular and, if given or made, any such information or representation must not be relied upon as having been authorized. Dated as of January 14, 2010 -- TABLE OF CONTENTS FORWARD-LOOKING
